Citation Nr: 0843794	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a circulatory 
disorder of the hands.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
June 1976 and from July 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, July 2004, and September 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Boston, Massachusetts, and 
Philadelphia, Pennsylvania.

In October 2005, the veteran filed a claim of service 
connection for an acquired psychiatric disability, to include 
PTSD.  An appeal relating specifically to PTSD is now before 
the Board.  The issue of entitlement to service for a 
psychiatric disability other than PTSD has not yet been 
adjudicated.  As this issue has not been developed for 
appellate review, it is referred to the originating agency 
for appropriate action.

(The decision below addresses the veteran's claims of service 
connection for a circulatory disorder of the hands and PTSD.  
The claim of service connection for residuals of a left foot 
injury is addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The veteran does not have a current circulatory disorder 
of the hands.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The veteran does not have a circulatory disorder of the 
hands that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a circulatory disorder of the hands and PTSD 
has been accomplished.  Through October 2003, December 2005, 
and November 2006 notice letters, the RO notified the veteran 
of the information and evidence needed to substantiate her 
claims of service connection.  The December 2005 letter 
included a questionnaire regarding PTSD-related stressors.  
By the November 2006 letter, the RO provided the veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
November 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2003 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding her claimed disabilities.  Consequently, a remand 
of these two service connection issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
circulatory disorder and PTSD claims.  The veteran's 
available service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in Boston, Massachusetts.  
Additionally, in November 2003 and May 2007, the veteran was 
provided VA examinations in connection with her claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in October 2008, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the two claims that 
need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The veteran asserts that she has a circulatory disorder of 
the hands and PTSD as a result of her second period of active 
military service.  Thus, she contends that service connection 
is warranted for the two claimed disabilities.

A. Circulatory Disorder of the Hands

The veteran alleges that she had problems with her hands when 
she was stationed in Afghanistan during her second period of 
active service.  She states that she experienced numbness in 
the hands and that her hands turned white, possibly as a 
result of cold weather.  The veteran maintains that similar 
symptoms have been present since her time in service.

A review of the veteran's service medical records is negative 
for information or evidence pertaining to treatment for, or a 
diagnosis of, a disorder of the hands.  The veteran states 
that she was not tested in service for any disability 
regarding the hands, but she was told that there may be 
problems with the nerves.

Although there is no evidence documenting the veteran's in-
service problems with her hands, she is competent to testify 
as to symptoms she experienced during service, such as 
numbness of the hands.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Nevertheless, in order for service 
connection to be warranted, the evidence must show that the 
veteran has a current disability that is related to the in-
service symptoms.

In November 2003, the veteran underwent VA examination in 
connection with the claim.  Her reported in-service 
circulation problems with the hands were noted by the 
examiner.  On examination of the extremities, the examiner 
did not find atrophic skin changes, ulceration, gangrene, 
ischemic limb pain, or persistent coldness.  The veteran had 
normal range of motion of the fingers.  Her hand strength was 
within normal limits for each hand.  The examiner noted that 
the veteran could perform several activities, such as tying 
shoelaces, fastening buttons, and picking up a piece of 
paper.  Additionally, the veteran's motor and sensory 
examination was within normal limits.  Significantly, the 
examiner found that a diagnosis could not be provided for the 
hands because there was no pathology to render a diagnosis.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The November 2003 VA examination reflects that the 
veteran does not have a circulatory disorder of the hands.  
The examiner considered the veteran's reported symptoms.  No 
other medical evidence has been received that suggests that 
the veteran has such a disability.  In the absence of proof 
of current disability, the claim of service connection may 
not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, service connection for a circulatory disorder of the 
hands is not warranted.

B. PTSD

The veteran contends that she currently has PTSD and that 
stressful events, which occurred while she was in military 
service in Afghanistan, caused the disorder.  According to 
submitted statements and hearing testimony, the veteran 
alleges that she experienced anxiety and stress in the 
performance of her duties, which primarily consisted of 
staying in contact with Special Forces Units while they were 
out on patrol.  The veteran also witnessed several civilian 
casualties, including four children that were killed by 
rocket attacks and two reporters who died in an accident.

The veteran's service medical and personnel records do not 
specifically document the incidents that the veteran contends 
occurred in Afghanistan.  The RO found that there was a lack 
of provided information required to verify the stressors 
through the Joint Service Records Research Center (JSRRC).

Even though the veteran's stressors were not verified through 
JSRRC, she was afforded a VA psychiatric examination in 
connection with the claim in May 2007.  Notably, the examiner 
interviewed the veteran and documented her alleged in-service 
stressors.  After the interview and mental status 
examination, the examiner found that the veteran does not 
meet the criteria for PTSD.  The examiner found that the 
veteran had some generalized traumatic stressors; has 
increased arousal; has difficulty staying asleep; has 
irritability and outbursts of anger; has difficulty 
concentrating; and has mild hypervigilance and startle 
response.  However, the examiner also found that the veteran 
does not have intrusive thoughts, nightmares, flashbacks, 
intense physiological reactivity, or major numbing and 
avoidance.  In light of these findings, the examiner did not 
provide a diagnosis of PTSD.  Instead, the examiner diagnosed 
the veteran with an anxiety disorder, mixed anxiety, and 
depression secondary to a left foot injury and the death of 
her father.

Treatment records from the Boston VAMC also do not contain a 
diagnosis of PTSD or otherwise suggest contradictory findings 
in that regard compared to the results of the May 2007 VA 
examination.  In August 2004, the veteran was initially seen 
for VA mental health treatment and a PTSD screen was 
positive.  However, later that month, a VA psychologist 
conducted an initial intake interview and provided a 
provisional diagnosis of adjustment disorder with mixed 
anxiety and depressed mood.  The veteran continued to receive 
regular psychiatric treatment at the VAMC, but she did not 
carry a DSM-IV diagnosis of PTSD.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the claim of service 
connection for PTSD must be denied.  Here, the Board finds 
that the preponderance of the evidence is against the claim.  
Even assuming that the veteran experienced the traumatic 
events during service as alleged, the medical professionals 
who examined the veteran did not conclude that she suffers 
from PTSD.  The May 2007 VA examiner set forth a detailed and 
persuasive examination report in which he found that a 
diagnosis of PTSD in accordance with DSM-IV was not 
supported.  Instead, the examiner determined that the veteran 
suffers from an anxiety disorder, mixed anxiety, and 
depression.  Thus, similar to the circulatory disorder claim, 
an essential requirement for service connection is not met, 
namely a finding of a current diagnosis of the claimed 
disability.  In the absence of a diagnosis of PTSD, the claim 
of service connection for PTSD may not be granted.  See 
Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

C. Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to her claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that she has a circulatory disorder of 
the hands and PTSD, and that the disabilities are related to 
her time in service, as a lay person without the appropriate 
medical training or expertise, she is not competent to 
provide a probative opinion on a medical matter-such as the 
diagnosis and etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a circulatory disorder of 
the hands and PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a circulatory disorder of the hands is 
denied.

Service connection for PTSD is denied.


REMAND

The Board finds that further development is warranted for the 
claim of service connection for residuals of a left foot 
injury.

The veteran asserts that she began to have problems with her 
left foot during her second period of service while she was 
stationed in Afghanistan.  Specifically, she points to a left 
foot injury that occurred when she jumped off a truck and 
landed awkwardly.  The veteran's available service medical 
records do not specifically document the injury, but she was 
treated for plantar fasciitis of the left foot in October 
2002, December 2002, and February 2003.

By June 2003, the veteran sought treatment for left foot pain 
at the Boston VAMC.  The veteran has carried several 
diagnoses regarding the left foot, including neuroma, 
capsulitis, tendonitis, and stress fracture.  Although the 
veteran's history of an in-service left foot injury was noted 
in the VA treatment records, none of the medical 
professionals commented on the origin of the left foot pain.

In November 2003, the veteran underwent VA examination in 
connection with the claim.  At that time, no diagnosis was 
provided because the examiner found that there was no 
pathology to render a diagnosis.  In February 2005, the 
veteran underwent further VA examination of her feet.  After 
examining the veteran, the examiner provided a diagnosis of 
metatarsalgia.  Although the RO requested that the examiner 
provide an opinion regarding any diagnosed left foot 
disability, the examiner focused on plantar fasciitis.  He 
concluded that the veteran does not have plantar fasciitis 
and that it is less likely than not that any left foot 
plantar fasciitis is related to military service.  The 
examiner did not provide an opinion regarding metatarsalgia.

In light of the evidence, the Board finds that the veteran 
should be re-examined in order to confirm the left foot 
diagnosis of metatarsalgia and to identify any other left 
foot disability.  Additionally, a medical nexus opinion 
should be provided in order to determine whether the 
veteran's metatarsalgia of the left foot, or any other 
identified left foot disability, is related to her active 
military service, including her left foot injury and/or the 
plantar fasciitis of the left foot that was identified in 
service.

It appears that the veteran continues to receive regular 
treatment for left foot pain at the Boston VAMC.  Updated 
treatment records should be obtained in light of the remand.

In addition, the veteran submitted treatment records from 
South Shore Orthopedics, dated from November 2007 to January 
2008, which pertained primarily to her left leg and ankle.  
On remand, records from that medical facility should be 
requested because there potentially may be relevant evidence 
pertaining to the left foot within the records.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the veteran's more recent 
treatment records (since June 2005) from 
the Boston VAMC and associate the records 
with the claims folder.

2.  Request treatment records from South 
Side Orthopedics.  Obtain a release from 
the veteran as necessary.

3.  Schedule the veteran for a VA 
examination in connection with the claim 
of service connection for residuals of a 
left foot injury.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should provide a 
diagnosis of each current left foot 
disability, if any.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has a current left foot 
disability that is related to her active 
military service, particularly her stated 
in-service injury to the left foot and/or 
the plantar fasciitis of the left foot 
that was identified during service.  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  An opinion should 
be provided for every identified left 
foot disability.  All opinions should be 
set forth in detail and explained in the 
context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2008).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for residuals of a left foot 
injury.  If the benefit sought is not 
granted, furnish the veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


